DETAILED ACTION                                                                                                                                                                                                     
Status of Claims
This action is in reply to the pre-brief appeal conference decision mailed January 14, 2022. Claims 1-2, 4-7, 9-18, 20, and 23-25 are currently pending and have been examined.

Response to Arguments
103: The Applicant’s arguments and amendments with respect to the 103 rejection have been fully considered and are not persuasive.
The Applicant essentially argues that the claims overcome the cited references in the final rejection.
New grounds of rejection have been applied to the claims in light of the re-opened examination per the pre-brief appeal conference. As such, an updated 103 rejection is presented below that addresses claims 1-2, 4-7, 9-18, 20, and 23-25.

Claim Interpretation
Functional Language
Claim 1 includes the following limitations that include “manner of operating the device [that] does not differentiate apparatus claim from the prior art” (see MPEP 2114(II)): “at least one processor… the at least one processor being configured to execute…”. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114(II)).

Intended Use
Claim 1 recites the following limitations: “at least one processor… the at least one processor being configured to execute the instructions to: obtain …, compute …, generate …, generate and transmit …, receive …, load …”. The limitations “obtain”, “compute”, “generate and transmit”, “receive”, and “load refer to a future action and an intended use of the functional language “to execute”, and therefore carries limited patentable weight. See MPEP 2103 (I)(C).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4-7, 9-18 and 23-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Lack of Algorithm
The claims 1, 2, 4, 5 and 6 recite the following limitations “at least one processor… the at least one processor being configured to execute…”. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” (see MPEP 2161.01). In other words, claim 1 recites “at least one processor… the at least one processor being configured to execute instructions…”. However, Applicant’s specification fails to disclose how the processor is “being configured” (i.e. what configures the processor).The specification does not provide support for what entity performs the configuration of the processor. ¶ 20 of the PGPUB discloses the configuration of the “one or more processors” without disclosing what entity configures the processor(s). ¶ 24 of the PGPUB discloses “an embedded computing device … or any other type of computing device” that is “configured to … execute software instructions” without disclosing what entity is doing to configuring. ¶ 25 of the PGPUB discloses “one or more processor-based computing devices … configured to execute portions of the stored code” without disclosing what entity is doing the configuring. Therefore, one of ordinary skill would not how Applicant intended the function of a processor “being configured…” is performed.

Claims 1, 12, and 13 recite the following limitations: “based… compute a value indicative of a probability…”, “based on the request… the third signal comprising information that instructs…”, “based on the request, load the interface data… the third signal comprising information that instructs…”, “generate… alert data characterizing… and linking data that characterizes… first signal comprising information that instructs…”. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” (see MPEP 2161.01). In other words, claims 1, 12, and 13 recite “based… compute a value indicative of a probability…”, “based on the request… the third signal comprising information that instructs…”, “based on the request, load the interface data… the third signal comprising information that instructs…”, “generate… alert data characterizing… and linking data that characterizes… first signal comprising information that instructs…”. However, Applicant’s specification fails to disclose how the value is “indicative of a probability” (i.e. what entity indicates the probability), how the third signal comprises “information that instructs” (i.e.: what comprises the information that instructs), how linking data “characterizes” (i.e.: what characterizes), how first signal comprises “information that instructs”. The specification does not provide support for what entity performs the indication of the probability, includes the information in the first and third signals, characterizes the linking data. ¶ 69 of the PGPUB discloses the configuration of the “the propensity score … indicative of a likelihood” without disclosing what entity indicates the probability. ¶ 4-6 of the PGPUB discloses “the first signal includes information that instructs” without disclosing what entity is doing to the including. ¶ 30 of the PGPUB discloses “the alert data may include additional information that instructs” without disclosing what entity is doing the including. ¶ 101 of the PGPUB discloses “provisioning information … that links … to account data characterizing …” without disclosing what entity characterizes the linking data. Therefore, one of ordinary skill would not how Applicant intended the function of a processor “indicative of a probability”, “information that instructs”, “characterizes” is performed. 
Claim 10 recites the following limitations: “the at least one processor further configured to … based on… perform operations that initiate the second data exchanged… the second data exchange being initiated without input from the device”. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” (see MPEP 2161.01). In other words, claim 10 recites “the at least one processor if further configured to … based on… perform operations that initiate the second data exchanged… the second data exchange being initiated without input from the device”. However, Applicant’s specification fails to disclose how the processor is configured to perform operations “that initiate the second data exchange” or initiating the second data exchange without input from the device. (i.e. what configures the processor).The specification does not provide support for what entity performs the configuration of the processor. ¶ 5 of the PGPUB discloses the configuration of the “at least one processor” without disclosing what entity configures the processor(s) and how the processor(s) initiate the second exchange without input from the device. Therefore, one of ordinary skill would not how Applicant intended the function of a processor “configured…” and initiating the second data exchange (without input) is performed.
Claims 1, 12, and 13 recite “based on … to populate the corresponding interface element within the current value of the parameter”. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” (see MPEP 2161.01). In other words, claim 1 recites “based on … to populate the corresponding interface element within the current value of the parameter”. However, Applicant’s specification fails to disclose how the processor is configured to populate the corresponding interface element. (i.e. what configures the processor).The specification does not provide support for what entity performs the configuration of the processor. ¶ 96-97 of the PGPUB discloses the routing interface elements by a interface element generation module to display unit for rendering without disclosing what entity populates the interface element. Therefore, one of ordinary skill would not how Applicant intended the function of “populate the corresponding interface element” is performed. 
For purposes of examination and in light of para 122, the limitation is being interpreted as follows-display an interface with the parameters of the current transaction.

New Matter
Claim 6 recites “load … fourth data characterizing a constraint imposed on the initiation of the second data exchange during the future temporal interval”. The original filed claims and specification did not recite or disclose loading fourth data characterizing a constrained imposed of the second data exchange during a future temporal event. The specification notes that “executed predictive engine 140 may further limit the future temporal window assigned to each of the candidate remittance transactions based on one or more remittance protocols implemented by transaction system”. The amended claims’ newly recited phrases can be interpreted under the broadest reasonable interpretation to include more than claimed in the original disclosure (see MPEP 2163.03)(I)). Constraint imposed on the initiation of second data exchange is fundamentally different than limiting future temporal interval because constraint on initiation is broader than limiting the future temporal interval. For these reasons, the newly added limitations are thus considered new matter. Appropriate correction removing the new matter is required.

Dependent claims 2, 4-7, 9-11, 14-18, 20, and 23-25 are also rejected under 35 USC 112(a) due to their dependency on the rejected parent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 4-7, 9-18, 20, and 23-25 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Means Plus Function
Claims 1, 12, and 13 recite “obtain first data identifying one or more exchanges of data initiated during a prior temporal interval”, “obtain … second data identifying”, “obtain … third data identifying”, “based on the request… the third signal comprising information that instructs”. The specification as filed in ¶ [0176] specifically refers to the generic placeholder terms as software: “Embodiments of the subject matter and the functional operations described in this specification can be implemented in digital electronic circuitry, in tangibly-embodied computer software or firmware”.

The noted above claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 2, 4-7, 9-11, 14-18, 20, and 23-25 are also rejected under 35 USC 112(b) due to their dependency on the rejected parent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 12, 13, 20, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140310160 A1 (Kumar) in view of US 20040181598 A1 (Paya).

As per claims 1, 12, and 13, Kumar teaches,
a communications unit (FIG 2, item 204)
a storage unit storing instructions (FIG. 2, item 208)
at least one processor (FIG. 2, item 206) coupled to the communications unit and the storage unit, the at least one processor being configured to execute the instructions to (FIG. 2, ¶ 32),
obtain (i) first data identifying one or more first exchanges of data initiated during a prior temporal interval (FIG. 4, ¶ 56 “past transaction history”), (ii) second data identifying a current value of a parameter that characterizes the one or more first data exchanges (¶ 56 “the transaction amount”), and (iii) third data identifying a status of an account involved in the one or more first data exchanges (¶ 56 “past transaction history on the account”), 
based on the first, second, and third data (¶ [0056]), compute a value (¶ 57 “the risk score”) indicative of a probability (¶ 56 “the risk”) of an initiation of a second exchange of data (¶ 55 “current transaction”) by a device associated with the account (FIG. 1, item 124) during a future temporal interval (¶ 36 “a date and time of the transaction”) and in accordance with the current value of the parameter (¶ 56 “the transaction amount”), the second data exchange involving the account (¶ 55 “current transaction”),
when the computed value is consistent with at least one alert criterion (¶ 55 “If the risk is greater than the predetermined threshold”), generate interface data that associates at least the current value of the parameter with a corresponding interface element of a first interface (¶ 58 “generate an alert message”),
generate and transmit, to the device via the communications unit, a first signal that includes alert data (¶ 58 “alert message is sent”) characterizing the second data exchange (¶ 58 “the current transaction”) and linking data that characterizes a hyperlink to the stored interface data to the device (FIG. 5A, item 510, “The details link 510”), the first signal comprising information that instructs the device to display, via a display unit, a graphical representation of the alert data (¶ 58 “the alert message is sent to the mobile application 424 on the account holder's mobile device”) the hyperlink within a corresponding portion of second interface (FIG. 5A, item 502, 510, “the alert message may include … a details link”),
receive, from the device via the communications unit, a second signal that includes a request for the stored interface data (¶ 58 “The account holder 126 may interact with the mobile application 424”) associated with the hyperlink (FIG. 5A, item 510, ¶ 63 “The details link 510 may present another screen to the user with further details relating to the transaction”),
 generate and transmit, to the device via the communications unit, a third signal comprising at least a portion of the loaded interface data (FIG. 5A, items 506, 508, 510 ¶ 63), the third signal comprising information that instructs the device to display the first interface via the display unit (FIG. 5A, ¶ 63 “receive an alert message 502”) and to populate the corresponding interface element within the current value of the parameter (FIG. 5A, item 508 ¶ 63 “transaction amount”, ¶ 36 “The transaction details may include … a transaction amount”).

Kumar does not explicitly teach, however, Paya teaches,
store the interface data within the storage unit (FIG. 4, item 402, 404, ¶ 41 “CRM 402 storing a top-level document”),
based on the request, load the interface data from the storage unit (¶ 41 “sending the TLD 404 to the client 102”),
It would have been obvious to one of ordinary skill in the art as of the effective file date to modify historical transaction based fraud analysis system of Kumar with hyperlink based storage of Paya in order to manage state information across communication sessions between a client and a server via a stateless protocol (see Paya, ¶ 6).

Kumar also teaches,
when the computed value is consistent with at least one alert criteria (FIG. 4, item 420, ¶ 57) perform operations that initiate the second data exchange in accordance with the current value of the first parameter, the second data exchange being initiated without input from the device associated with the account (FIG. 4, item 420, ¶ 57).

As per claim 2, combination of Kumar and Paya teach all the limitations of claim 1. Kumar also teaches,
wherein the at least one processor is further configured to (¶ 32),
receive a fourth signal from an external computing system via the communications unit (FIG. 2, item 220, ¶ [0031], [0034]), the fourth signal comprising a portion of at least one of the first data, the second data, or the third data (¶ [0034]).

As per claims 4 and 20, combination of Kumar and Paya teach all the limitations of claims 1 and 13. Kumar also teaches, 
wherein the at least one alert criterion comprises a threshold probability value (¶ ¶ 57-58 “threshold”),
the at least one processor is further configured to (¶ 32),
determine that the computed value exceeds the threshold probability value (¶ 58),
generate and transmit the first signal to the device via the communications unit when the computed value exceeds the threshold probability value (¶ 58).

As per claim 24, combination of Kumar and Paya teach all the limitations of claim 1. Kumar also teaches,
wherein the at least one processor is further configured to (¶ 32).

Kumar does not explicitly teach, however, Paya teaches,
generate the linking data that characterizes the hyperlink to the stored interface data (FIG. 4, item 402, 404, “hyperlink”),
store the linking data within the storage unit, the linking data referencing the stored interface data (FIG. 4, item 402, 404, “a computer-readable medium (CRM) 402 storing a top-level document (TLD) 404 … The code underlying the TLD 404 includes a reference or other link or hyperlink to the embedded objects”).
It would have been obvious to one of ordinary skill in the art as of the effective file date to modify historical transaction based fraud analysis system of Kumar with hyperlink based storage of Paya in order to manage state information across communication sessions between a client and a server via a stateless protocol (see Paya, ¶ 6).

As per claim 25, combination of Kumar and Paya teach all the limitations of claims 1 and 24. Kumar also teaches,
the at least one processor is further configured to (¶ 32).

Kumar does not explicitly teach, however, Paya teaches,
wherein the request comprises an identifier (¶ 41 “the server 104 modifies the reference to include the client identifier”) of the hyperlink to the stored interface data (FIG. 4, item 404, ¶ 41),
access the linking data within the storage unit based on the hyperlink identifier (FIG. 5, item 504, ¶ 43 “The hyperlink references an inline frame via the URL with the client identifier”),
identify the stored interface data referenced by the accessed linking data, and load the identified interface data from the storage unit (¶ 43 “the content in the frame is customized for each client 102 based on the client identifier”).
It would have been obvious to one of ordinary skill in the art as of the effective file date to modify historical transaction based fraud analysis system of Kumar with hyperlink based storage of Paya in order to manage state information across communication sessions between a client and a server via a stateless protocol (see Paya, ¶ 6).

Claims 5, 6, 7, 9, 11, 14, 15, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Paya in further view of US 20180189829 A1 (Patwardhan).

As per claims 5 and 14, combination of Kumar and Paya teach all the limitations of claims 1 and 13. Kumar also teaches,
the at least one processor is further configured to (¶ 32) determine parameter values that characterize the second data exchange (¶ 49 “a transaction of $200 at a gas station”),
the determined parameter values include the current value of the parameter that characterizes the one or more first data exchanges (¶ 49 “a user spends about $75 for gasoline most of the time”),
the current parameter value is valid during the future temporal interval (¶ 49 “a transaction of $200 … may be a high risk transaction”).

Kumar does not explicitly teach, however, Patwardhan teaches,
based on an application of at least one of a trained machine learning algorithm or a trained artificial neural network model to portions of the first data, the second data, and the third data (¶ 43).
It would have been obvious to one of ordinary skill in the art as of the effective file date to modify historical transaction based fraud analysis system of Kumar with currency exchange analysis system of Patwardhan in order to promote or encourage cost savings the user may incur by completing the transaction at a favorable time for the currency exchange (see Patwardhan, abstract).

As per claims 6 and 15, combination of Kumar, Paya, and Patwardhan teach all the limitations of claim 1 and 5 and 13 and 14. Kumar also teaches,
wherein the at least one processor is further configured to (¶ 32),
fourth data characterizing a constraint (¶ 49 “a shipping address to an out of state location”) imposed on the initiation of the second data exchange (¶ 55) during the future temporal interval (¶ 36),
establish that each of the determined parameter values is consistent with the constraint (¶ 49 “if a user never uses an out of state shipping address”),
generate and transmit the first signal to the device via the communications unit when the computed value is consistent with the at least one alert criterion (¶ 58), and when each of the determined parameter values is consistent with the constraint (¶ 58).

Kumar does not explicitly teach, however, Patwardhan teaches,
load, from the storage unit (¶ [0015]),
It would have been obvious to one of ordinary skill in the art as of the effective file date to modify historical transaction based fraud analysis system of Kumar with currency exchange analysis system of Patwardhan in order to promote or encourage cost savings the user may incur by completing the transaction at a favorable time for the currency exchange (see Patwardhan, abstract).

As per claim 7, combination of Kumar, Paya, and Patwardhan teach all the limitations of claims 1, 5, and 6. Kumar also teaches,
wherein the at least one processor is further configured to (¶ 32),

Kumar does not explicitly teach, however, Patwardhan teaches,
when the computed value is consistent with the at least one alert criterion, and when each of the parameter values is consistent with the constraint (¶ 15), generate and store, within the storage unit, provisioning information that characterizes the second data exchange, the provisioning information comprising the determined parameter values (¶ 51-52),
generate modified alert data that characterizes the second data exchange and that references the provisioning information (¶ 52),
generate and transmit, to the device via the communications unit, a fourth signal that includes the modified alert data, the fourth signal comprising information that instructs the device to display, via the display unit, a graphical representation of the modified alert data within a corresponding portion of the second interface (¶ 53).
It would have been obvious to one of ordinary skill in the art as of the effective file date to modify historical transaction based fraud analysis system of Kumar with currency exchange analysis system of Patwardhan in order to promote or encourage cost savings the user may incur by completing the transaction at a favorable time for the currency exchange (see Patwardhan, abstract).

As per claim 9, combination of Kumar, Paya, and Patwardhan teach all the limitations of claims 1 and 5. Kumar also teaches,
wherein the at least one processor is further configured to (¶ 32)
receive, from the device via the communications unit, a fourth signal that includes a request to initiate the second data exchange (FIG. 4, ¶ 54 “authorization request”),
based on the received request (FIG. 4, ¶ 54), perform operations that initiate the second data exchange in accordance with the determined parameter values (¶ 55 “the transaction amount”).









As per claim 11, combination of Kumar and Paya teach all the limitations of claim 1. Kumar teaches, 
wherein the at least one processor is further configured to (¶ 32),

Kumar does not explicitly teaches, however, Patwardhan teaches,
compute the value based on an application of one or more of a statistical algorithm, an adaptive classification model, a machine learning algorithm, or an artificial neural network model to portions of the first data, the second data, and the third data (¶ 43).
It would have been obvious to one of ordinary skill in the art as of the effective file date to modify historical transaction based fraud analysis system of Kumar with currency exchange analysis system of Patwardhan in order to promote or encourage cost savings the user may incur by completing the transaction at a favorable time for the currency exchange (see Patwardhan, abstract).

As per claim 18, combination of Kumar and Paya teach all the limitations of claim 1. Kumar also teaches,
wherein the at least one processor is further configured to (¶ 32),
generate modified first data that identifies the one or more first exchanges of data initiated during the prior temporal interval (FIG. 5A, item 514, ¶ 64 “recent transactions”) and the second exchange of data initiated in accordance with the current parameter value (FIG. 5A, item 506, ¶ 63 “the transaction”),

Kumar does not explicitly teach, however, Patwardhan teaches,
compute the value based on an application of at least one of a trained machine learning algorithm or a trained artificial neural network model to portions of the first data, the second data, and the third data (¶ 41),
perform operations that retrain the at least one of the trained machine learning algorithm or a trained artificial neural using at least the modified first data (¶ 41).
It would have been obvious to one of ordinary skill in the art as of the effective file date to modify historical transaction based fraud analysis system of Kumar with currency exchange analysis system of Patwardhan in order to promote or encourage cost savings the user may incur by completing the transaction at a favorable time for the currency exchange (see Patwardhan, abstract).

As per claim 23, combination of Kumar, Paya, and Patwardhan teach all the limitations of claim 9. Kumar also teaches,
wherein the at least one processor is further configured to (¶ 32]).
generate modified first data that identifies the one or more first exchanges of data initiated during the prior temporal interval (FIG. 5A, item 514, ¶ 64 “recent transactions”) and the second exchange of data initiated in accordance with the current parameter value (FIG. 5A, item 506, ¶ 63 “the transaction”).

Kumar does not explicitly teach, however, Patwardhan teaches,
compute the value based on an application of at least one of a trained machine learning algorithm or a trained artificial neural network model to portions of the first data, the second data, and the third data (¶ 41),
perform operations that retrain the at least one of the trained machine learning algorithm or a trained artificial neural using at least the modified first data (¶ 41).
It would have been obvious to one of ordinary skill in the art as of the effective file date to modify historical transaction based fraud analysis system of Kumar with currency exchange analysis system of Patwardhan in order to promote or encourage cost savings the user may incur by completing the transaction at a favorable time for the currency exchange (see Patwardhan, abstract).

Claims 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Paya in view of Patwardhan in further view of US 20080195539 A1 (Padalino).

As per claims 10 and 16, combination of Kumar, Paya, and Patwardhan teach all the limitations of claims 1 and 5 and 13 and 14. Kumar also teaches,	
wherein the at least one processor is further configured to (¶ 32),

Kumar does not explicitly teach, however, Padalino teaches,
load, from the storage unit (¶ 89), data characterizing a pre-approval criterion associated with the second data exchange (¶ 67, 69)
establish that each of the determined parameter values is consistent with the pre-approval criterion (¶ 20),
based on the established consistency, perform operations that initiate the second data exchange in accordance with the determined parameter values, the second data exchange being initiated without input from the device (¶ 20).
It would have been obvious to one of ordinary skill in the art as of the effective file date to modify historical transaction based fraud analysis system of Kumar with settlement system of Padalino in order to reduce the amount of time required to complete a transaction by using automatic procedures and automatic communication (see Padalino, ¶ 8).

As per claim 17, combination of Kumar, Paya, Patwardhan, and Padalino teach all the limitations of claims 13, 14, and 16. Kumar also teaches,
wherein the at least one processor is further configured to (¶ 32),
receive a second signal from the device via the communications unit (¶ 58), 

Kumar does not explicitly teach, however Padalino teaches,
the second signal comprising registration data (¶ 20, 67) that specifies the preapproval criterion (¶ 20),
storing the pre-approval criterion and (¶ 20, 89, 99) an identifier of the device (¶ 115, 105) within the storage unit (¶ 89).
It would have been obvious to one of ordinary skill in the art as of the effective file date to modify historical transaction based fraud analysis system of Kumar with settlement system of Padalino in order to reduce the amount of time required to complete a transaction by using automatic procedures and automatic communication (see Padalino, ¶ 8).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROCK E TURK/Examiner, Art Unit 3692               
                                                                                                                                                                                         /CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692